Citation Nr: 0703189	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  99-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision, in which the RO, 
in pertinent part, denied the veteran service connection for 
a stomach condition, bilateral knee condition, right lung 
condition, and exposure to radiation.  The veteran filed a 
notice of disagreement (NOD) in September 1998.  In December 
1998, the veteran testified during a hearing before an RO 
hearing officer.  The RO then issued a statement of the case 
(SOC) in June 1999 and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 1999.

In August 2005, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.

In November 2005, the Board denied the veteran's claims for 
service connection for a respiratory disorder (right lung 
condition), left knee disability, and basal cell carcinoma as 
a result of ionizing radiation.  The Board remanded to the RO 
the claims for service connection for a right knee disability 
and a stomach disorder for further development, to include 
arranging for the veteran to undergo a VA examination to 
obtain a nexus opinion.  The RO attempted to complete all 
requested action.  In August 2006, the RO granted the veteran 
service connection for a right knee disability and continued 
denial of the veteran's claim for service connection for a 
stomach disorder (as reflected in the August 2006 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

For the reasons set forth below, the matter on appeal is once 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the veteran's service-connected 
disabilities include malaria, hemorrhoids, residuals of an 
appendectomy, a right knee disability, and small cell 
carcinoma of the lung.  During his August 2005 Board hearing, 
the veteran testified that during service, he was given pills 
(10 tablets a week) for his malaria and he stated that the 
pills for the malaria may have caused his stomach problems.  
Based on the veteran's testimony and his current service-
connected disabilities, in a November 2005 remand, the Board 
directed the RO to afford the veteran a VA gastrointestinal 
examination to determine the etiology of the veteran's 
stomach disorder.  The Board directed that the VA examiner 
render an opinion as to whether the veteran's stomach 
disorder was at least as likely as not related to the 
veteran's service-connected disabilities or whether there had 
been any aggravation of a stomach disorder as a result of a 
service-connected disability.  In March 2006, the RO afforded 
the veteran a VA examination and the VA examiner rendered an 
opinion as to whether the veteran's stomach disorder was 
related to service or was caused or aggravated by his 
service-connected hemorrhoids.  However, the VA examiner did 
not opine as to whether the veteran's stomach condition was 
caused or aggravated by his service-connected malaria or 
service-connected residuals of an appendectomy, or any other 
service-connected disability.

Hence, the Board finds that further medical development of 
the claim is warranted.  The RO should obtain a supplemental 
medical opinion from the March 2006 VA examiner, if 
available, or another physician, based upon full 
consideration of the veteran's documented medical history.  
The RO should arrange for the veteran to undergo examination 
only if the March 2006 examiner is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the veteran.

If an examination is scheduled, the veteran is hereby advised 
that failure to report to any scheduled examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file a copy of the 
notice of examination sent to the veteran by the appropriate 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to submit 
information or evidence pertinent to the claim under appeal.  
The RO's notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim prior to 
the expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and ensure that its notice to him meets 
the requirements of Dingess/Hartman, 19. Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-specifically, disability rating and effective 
date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
for service connection for a stomach disorder.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim for service 
connection for a stomach disorder.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
forward the claims file to the physician 
that examined the veteran in March 2006, 
if available, or another physician.  
Based on a review of the record, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such stomach disorder 
is medically related to the veteran's 
active military service, or was caused or 
aggravated by the veteran's service-
connected disabilities; specifically the 
veteran's service-connected malaria and 
service-connected residuals of an 
appendectomy.

If further examination of the veteran is 
deemed necessary, the entire claims file 
must be made available to the physician 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
pertinent results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should then clearly 
indicate whether the veteran currently 
suffers from a stomach disorder.  With 
regard to each diagnosed disability, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, or was caused or 
aggravated by the veteran's service-
connected disabilities; specifically the 
veteran's service-connected malaria and 
service-connected residuals of an 
appendectomy.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  The 
veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006), 
failure to cooperate by attending the 
requested VA examination may result in an 
adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a stomach disorder, in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


